UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7367


DEANGELO WOODEN,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.       Joseph F. Anderson, Jr.,
District Judge. (2:11-cv-00981-JFA)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deangelo Wooden, Appellant Pro Se.   William Edgar Salter, III,
Assistant  Attorney   General,  Donald   John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Deangelo Wooden seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and denying relief on his 28 U.S.C. § 2254 (2006) petition.       We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the   district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on August 24, 2012.     The notice of appeal was filed on August

21, 2013. *     Because Wooden failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented



      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                  2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3